RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                            2    United States v. Mandycz                   No. 02-1846
        ELECTRONIC CITATION: 2003 FED App. 0425P (6th Cir.)
                    File Name: 03a0425p.06                                    Farmington Hills, Michigan, Richard P. Zipser, Southfield,
                                                                              Michigan, for Appellant. Jonathan C. Drimmer, Michelle
                                                                              Heyer, UNITED STATES DEPARTMENT OF JUSTICE,
UNITED STATES COURT OF APPEALS                                                SPECIAL INVESTIGATIONS, Washington, D.C., for
                                                                              Appellee.
                   FOR THE SIXTH CIRCUIT
                     _________________                                                           _________________

 UNITED STATES OF AMERICA , X                                                                        OPINION
            Plaintiff-Appellee, -                                                                _________________
                                   -
                                   -  No. 02-1846                               R. GUY COLE, JR., Circuit Judge. Plaintiff-Appellee, the
           v.                      -                                          United States, moves to dismiss the interlocutory appeal of
                                    >                                         Defendant-Appellant, Iwan Mandycz, for lack of jurisdiction.
                                   ,                                          Because the district court’s denial of Mandycz’s motion for
 IWAN MANDYCZ ,                    -
         Defendant-Appellant. -                                               summary judgment was not a “final order” of the district
                                                                              court pursuant to 28 U.S.C. § 1291, we dismiss Mandycz’s
                                  N                                           interlocutory appeal for lack of jurisdiction.
      Appeal from the United States District Court
      for the Eastern District of Michigan at Flint.                            In the underlying complaint, the Government seeks
     No. 00-40148—Paul V. Gadola, District Judge.                             Mandycz’s denaturalization based on his alleged service at
                                                                              two Nazi-run labor camps during World War II. In the
                 Submitted: September 25, 2003                                district court, Mandycz moved for summary judgment on two
                                                                              grounds.       First, he claimed that laches bars the
             Decided and Filed: December 4, 2003                              denaturalization action because the Government unreasonably
                                                                              delayed filing its complaint and that the delay prejudiced
   Before: COLE and CLAY, Circuit Judges; COLLIER,                            Mandycz because his mental capacity diminished in the
                   District Judge.*                                           intervening period.        Second, he claimed that the
                                                                              denaturalization action should be dismissed because he is
                        _________________                                     mentally incompetent. Mandycz contends that he suffers
                                                                              from Alzheimer’s disease and cannot effectively participate
                             COUNSEL                                          in his own defense.
ON BRIEF: Andrew J. Haliw III, Tracy S. Thomas, Joseph                          Initially, the district court ordered a competency hearing
A. Siciliano, HALIW, SICILIANO & MYCHALOWYCH,                                 and requested briefing from both parties on the applicability
                                                                              of mental competency standards to denaturalization
                                                                              proceedings. However, after considering the parties’ briefs,
    *
                                                                              the court ruled that incompetency to stand trial is not a
     The Honorab le Curtis L. Collier, United States District Judge for the   defense to a denaturalization action. The court, therefore,
Eastern D istrict of T ennessee, sitting b y designation.

                                    1
No. 02-1846                   United States v. Mandycz        3    4    United States v. Mandycz                    No. 02-1846

cancelled the competency hearing. The district judge also             Even if the district court’s ruling on the mental competency
held that laches is unavailable as a defense against the           and laches issues was conclusive and separate from the merits
Government in a denaturalization proceeding. Accordingly,          of the action, Mandycz cannot satisfy the third prong of the
the district court denied Mandycz’s motion for summary             collateral order analysis, which requires that the order be
judgment. The district court later denied Mandycz’s request        “effectively unreviewable” on appeal from a final judgment
to certify the competency and laches issues in an interlocutory    of the district court. Rights that are effectively unreviewable
appeal to this Court pursuant to 28 U.S.C. § 1292(b). The          on appeal are those that “cannot be effectively vindicated
instant uncertified interlocutory appeal followed. Although        after the trial has occurred.” Mitchell v. Forsyth, 472 U.S.
trial was scheduled to begin on July 16, 2002, the district        511, 525 (1985) (“A major characteristic of the denial or
court granted Mandycz’s motion for a stay of the trial’s           granting of a claim appealable under Cohen’s ‘collateral
commencement pending our disposition of the instant appeal.        order’ doctrine is that ‘unless it can be reviewed before [the
                                                                   proceedings terminate], it can never be reviewed at all.’”)
  The Government now moves to dismiss the interlocutory            (quoting Stack v. Boyle, 342 U.S. 1, 12 (1952) (opinion of
appeal on the ground that this Court lacks jurisdiction to         Jackson, J.)). Orders implicating claims of immunity – or
consider it because the district court’s denial of Mandycz’s       claims tantamount to immunity – are the most common
motion for summary judgment was not a final order.                 examples of collateral orders because immunity is “an
Mandycz opposes the Government’s motion to dismiss,                entitlement not to stand trial or face the other burdens of
contending that the competency and laches issues are               litigation.” Id. at 526 (district court’s denial of a claim of
immediately appealable pursuant to the collateral order            absolute immunity is an order appealable before final
doctrine set forth in Cohen v. Beneficial Indus. Loan Corp.,       judgment). Pursuant to similar reasoning, the Supreme Court
337 U.S. 541, 546 (1949).                                          has also held immediately appealable orders denying a motion
                                                                   to dismiss an indictment on double jeopardy grounds, Abney
  This Court’s jurisdiction is limited to “final decisions” of     v. United States, 431 U.S. 651 (1977), and orders denying a
the district courts. 28 U.S.C. § 1291. However, the collateral     motion to dismiss an indictment based on immunity rooted in
order doctrine establishes that a “small class” of interlocutory   the Speech and Debate Clause of the United States
appeals are immediately appealable, since they amount to           Constitution, Helstoski v. Meanor, 442 U.S. 500 (1979).
“final decisions” within the meaning of 28 U.S.C. § 1291.
Cohen, 337 U.S. at 546. That small class of appealable               Other effectively unreviewable orders are those that result
collateral orders “includes only decisions that are conclusive,    in a loss of liberty that cannot be corrected on appeal. For
that resolve important questions separate from the merits, and     instance, the Supreme Court has held that an order denying a
that are effectively unreviewable on appeal from the final         motion to reduce bail is reviewable as a collateral order
judgment in the underlying action.” Swint v. Chambers              because if the appeal was not allowed, no remedy exists down
County Com’n, 514 U.S. 35, 42 (1995) (citing Cohen, 337            the line for the resulting loss of liberty. Stack v. Boyle, 342
U.S. at 546). “If the order at issue fails to satisfy any one of   U.S. 1 (1951). In addition, it is well-established that orders
these requirements, it is not appealable under the collateral-     of commitment for psychiatric examination are immediately
order exception.”         Gulfstream Aerospace Corp. v.            appealable. See, e.g., United States v. Davis, 93 F.3d 1286
Mayacamas Corp., 485 U.S. 271, 276 (1988).                         (6th Cir. 1996). In Davis, the Sixth Circuit explained:
No. 02-1846                        United States v. Mandycz             5    6     United States v. Mandycz                      No. 02-1846

  [L]oss of liberty occasioned by the commitment for                         absolute immunity or the Double Jeopardy Clause, the
  examination, and the forced intrusion of a court-ordered                   incompetency of a criminal defendant does not implicate an
  psychiatric examination, are completely unreviewable by                    absolute right not to be tried. Mitchell, 472 U.S. at 525.
  the time of final judgment. Appellate review after final                   Accordingly, courts that have addressed this issue have
  judgment would be available only if the defendant is                       consistently ruled that competency determinations – unlike
  found guilty, and even then, no effective relief could be                  commitment orders – are not appealable as collateral orders
  provided for her loss of liberty during the period of                      because they are fully reviewable following the final
  commitment.                                                                judgment of the district court. See United States v. Mattison,
                                                                             904 F.2d 709, 1990 WL 75252, at *1 (6th Cir. June 6, 1990);
93 F.3d at 1289 (citing United States v. Weissberger, 951                    see also United States v. Caraza, 483 F.2d 432, 436 (11th Cir.
F.2d 392, 396 (D.C. Cir. 1991).       The c om pe te nc y and                1988); United States v. Vamos, 797 F.2d 1146, 1150-51 (2d
laches issues decided by the district court in Mandycz’s case                Cir. 1986), cert. denied, 479 U.S. 1036 (1987); United States
fail the Cohen analysis and do not fall into the small class of              v. Bendicks, 439 F.2d 1120, 1121 (5th Cir. 1971) (per
orders that courts have found immediately appealable. First,                 curiam). We therefore find that the district court’s ruling
both issues are fully reviewable on appeal after a decision on               concerning a defendant’s competency in denaturalization
the merits. Second, neither the competency nor the laches                    proceedings is not appealable as a collateral order.
issue is tantamount to immunity nor entails an uncorrectable
loss of liberty along the lines of psychiatric commitment or                   Although the Sixth Circuit has not considered the laches
the denial of bail.                                                          defense in the context of Cohen, it routinely reviews laches
                                                                             claims after decisions on the merits, indicating that these
   Although Mandycz argues that his incompetency claim – if                  decisions are effectively reviewable on appeal. See, e.g.,
accepted by the court as equivalent to that of a criminal                    Herman Miller, Inc. v. Palazzetti Imports & Exports, Inc.,
defendant’s incompetency claim – is tantamount to immunity,                  270 F.3d 298 (6th Cir. 2001); City of Wyandotte v. Consol.
a finding that a criminal defendant is incompetent merely                    Rail Corp., 262 F.3d 581 (6th Cir. 2001). Other courts have
postpones the proceedings until such time that the defendant                 explicitly refused to consider laches claims on an
is competent to stand trial.1 Unlike the protection afforded by              interlocutory basis. See, e.g., Timpanogos Tribe v. Conway,
                                                                             286 F.3d 1195, 1200 (10th Cir. 2002). In addition, it is well-
                                                                             settled in this circuit that an order denying a motion to
    1
      Denaturalization proceed ings are technically considered suits in      dismiss on statute of limitations grounds is not immediately
equity, not crim inal actions. Fedorenko v. United States, 449 U.S. 490,     appealable pursuant to the collateral order doctrine. United
516 (1981). However, because at present, mental inco mpe tency is only       States v. Pi, 174 F.3d 745, 750-51 (6th Cir. 1999) (citing
recognized as a defense to trial in criminal proc eedings, our analysis is   United States v. Davis, 873 F.2d 900, 908-09 (6th Cir.), cert.
necessarily based on the corpus of law encompassing mental                   denied, 493 U.S. 923 (1989)); see also United States v. Weiss,
incompetency in the context of criminal cases. In civil cases, the
competency of a defendant is not irrelevant, of course. Incompetent and      7 F.3d 1088, 1089-91 (2d Cir. 1993). This Court explained
infant civil defendants are entitled to the appointment of a guardian ad     that “[u]nlike the protection afforded by the Double Jeopardy
litem. See Fed. R. Civ. P. 17(c). However, a civil defendant’s mental
incompetence does not trigger an abatem ent of trial as it does in the
criminal context. The district court has never made a finding concerning
Mandycz’s com peten ce, but it has appointed him a guardian ad litem. In     incompetency standards and protections applicable in criminal cases
his interlocutory appeal, however, Mandycz claims that the mental            should also apply to den aturaliza tion proceedings.
No. 02-1846                    United States v. Mandycz        7

Clause,” a statute of limitations defense “does not . . .
encompass a ‘right not to be tried’ which must be upheld
prior to trial if it is to be enjoyed at all.” Davis, 873 F.2d at
909 (quoting United States v. MacDonald, 435 U.S. 850, 861
(1978)). Because laches is an equitable defense similar to a
statute of limitations, we find the same reasoning applicable.
Therefore, we hold that an order denying a motion to dismiss
or a motion for summary judgment on laches grounds is not
immediately appealable pursuant to the collateral order
doctrine.
  For the foregoing reasons, this Court lacks jurisdiction to
consider Mandycz’s interlocutory appeal. Accordingly, the
appeal is DISMISSED.